EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua D. Isenberg on 02/17/2021.

The application has been amended as follows: 


a processor;
a memory coupled to the processor;
one or more instructions embodied in the memory for execution by the processor, the instructions being configured to, when executed, cause the device to:
continuously detect a place in time of the media player’s presentation of the media content compared to the one or more corresponding other media players by communicating with the one or more corresponding media players over a network and speed up or slow down presentation of one or more frames of the media content in order to gain back synchronization with the group when the media player predicts that the media player will lose synchronization with the group of one or more other users viewing the media content on one or more corresponding other media players as a result of predictive monitoring of future events determined from observing audio or video or text messages associated with a user.
Claim 2.    (original) The media player of claim 1, wherein the event is a pausing by the media player or one or more of the one or more corresponding media players.
Claim 3.    (previously presented) The media player of claim 1, wherein the instructions are further configured to cause the media player to synchronize presentation of the media content by

determining whether the playback progress of media player and each of the one or more other corresponding other media players are predicted to remain in synchronization; and
changing a playback mode of one or more selected media players of the plurality of media players from a standard playback mode to an adjusted playback mode when it is determined in said determining that the playback progress for the media player and each of the one or more other corresponding other media players are predicted to not remain in synchronization.
Claim 4.    (previously presented) The media player of claim 3, wherein changing a playback mode of one or more selected media players of the plurality of media players from a standard playback mode to an adjusted playback mode includes removing or adding frames from the media title for each of the selected media players.
Claim 5.    (previously presented) The media player of claim 1, wherein the instructions are further configured to cause the media player to monitor presentation of the media content and predict whether presentation of the media content on the media player and the one or more corresponding other media players will remain in synchronization at a future time.
Claim 6.    (previously presented) The media player of claim 5, wherein the instructions are further configured to cause the media player to monitor presentation of the media content by checking the media player and the one or more corresponding other media players for latency in connection.

Claim 8.    (original) The media player of claim 7, wherein the communication is a textual communication.
Claim 9.    (original) The media player of claim 8, wherein the communication is a vocal communication.
Claim 10.    (previously presented) The media player of claim 5 wherein the instructions are further configured to cause the media player to monitor presentation of the media content by visually monitoring one or more users of each of the plurality of media players.
Claim 11.    (previously presented) The media player of claim 5, wherein the media player synchronization prediction is established by analyzing the data transmission rates of the media player and the one or more corresponding other media players.
Claim 12.    (previously presented) The media player of claim 6, wherein the media player synchronization prediction is established by analyzing the latency in connection of the media player and the one or more corresponding other media players.
Claim 13.    (previously presented) The media player of claim 7, wherein the media player synchronization prediction is established by analyzing the communications between the plurality of media players.

Claim 15.    (previously presented) The media player of claim 1, wherein speeding up or slowing down presentation of one or more frames of the media content comprises adjusting the playback rate of the presented frames.




REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the references cited and a thorough search, discloses various aspects and features of applicant’s claimed invention but fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claim 1 as a whole; and further defined by examiner’s amendments. Therefore, claim 1 is held allowable.
Regarding claims 2-15, they depend from allowable claim 1. Therefore, claims 2-15 are also held allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423